As filed October 9, 2007 File No. 333-145360 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Healthy Fast Food, Inc. (Name of small business issuer in its charter) Nevada (State or jurisdiction of incorporation or organization) 5812 (Primary Standard Industrial Classification Code Number) 43-2092180 (I.R.S. Employer Identification No.) 1075 American Pacific, Suite C Henderson, Nevada 89074 (702) 448-5301 (Address and telephone number of principal executive offices) 1075 American Pacific, Suite C Henderson, Nevada 89074 (Address of principal place of business or intended principal place of business) Henry E. Cartwright, President Healthy Fast Food, Inc. 1075 American Pacific, Suite C Henderson, Nevada 89074 (702) 448-5301 (Name, address and telephone number of agent for service) Copies of all communications to: Fay M. Matsukage, Esq. Dean M. Smurthwaite, Esq. Dill Dill Carr Stonbraker & Hutchings, P.C. 455 Sherman Street, Suite 300 Denver, Colorado 80203 (303) 777-3737; (303) 777-3823 fax Mark A. von Bergen, Esq. Jason H. Barker, Esq. Holland & Knight LLP 2300 US Bancorp Tower 111 SW Fifth Avenue Portland, Oregon 97204 (503) 243-2300; (503) 241-8014 fax Approximate date of proposed sale to the public: As soon as practicable after the effective date of the Registration Statement. If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If delivery of the prospectus is expected to be made pursuant to Rule 434, check the following box.[] CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Dollar amount to be registered Proposed maximum offering price per unit (1) Proposed maximum aggregate offering price Amount of registration fee Units, each unit consisting of: (2) 2,875,000 $6.00 $17,250,000 $529.58 (i) one share of common stock; 2,875,000 (ii) one redeemable Class A warrant to purchase one share of common stock; and (3) 2,875,000 (iii) one redeemable Class B warrant to purchase one share of common stock (3) 2,875,000 Representative’s warrants (3)(4) 250,000 Units issuable upon exercise of the representative’s warrants, each consisting of: 250,000 $7.20 $1,800,000 $55.26 (i) one share of common stock; 250,000 (ii) one redeemable Class A warrant to purchase one share of common stock; and 250,000 (iii) one redeemable Class B warrant to purchase one share of common stock 250,000 Common stock issuable upon exercise of Class A warrants, including Class A warrants underlying the representative’s warrants (2)(3) 3,125,000 $7.20 $22,500,000 $690.75 Common stock issuable upon exercise of Class B warrants, including Class B warrants underlying the representative’s warrants (2)(3) 3,125,000 $12.00 $37,500,000 $1,151.25 Total $79,050,000 $2,426.84 (1) Estimated solely for purposes of calculating the amount of the registration fee paid pursuant to Rule 457(g) under the Securities Act. (2) Includes 375,000 units which the underwriters have the option to purchase to cover over-allotments, if any. (3) Pursuant to Rule 416 under the Securities Act, there are also being registered hereby such additional indeterminate number of securities as may become issuable pursuant to the anti-dilution provisions of the public warrants and the representative’s warrants. (4) In connection with the sale of the units, the registrant will issue to the representative of the underwriters warrants to purchase, in the aggregate, up to 250,000 units. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We have filed a registration statement with the Securities and Exchange Commission relating to this offering. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to Completion, Dated October 9, 2007 PRELIMINARY PROSPECTUS 2,500,000 Units Each unit consisting of one share of common stock, one redeemable Class A warrant, and one redeemable Class B warrant Healthy Fast Food, Inc. This is a firm commitment initial public offering of 2,500,000 units by Healthy Fast Food, Inc.Each unit consists of one share of common stock, one redeemable Class A warrant and one redeemable Class B warrant, each warrant to purchase one share of common stock.The common stock and warrants will trade only as part of a unit for 30 days following the date of this prospectus, after which the common stock and warrants will trade separately. Prior to this offering, there has been no public market for our securities.We have applied to have the units, the common stock, the ClassA public warrants and the ClassB public warrants quoted on the Nasdaq Capital Market under the symbols U, , W and Z, respectively. The initial public offering price of our units is $6.00 per unit.The aggregate price of the units offered hereby, excluding units that may be sold on exercise of the underwriters’ over-allotment option, is $15,000,000. These are speculative securities.Investing in the units involves significant risks.You should purchase these securities only if you can afford a complete loss of your investment.See “Risk Factors” beginning on page 7. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Per Unit Total Initial public offering price $ 6.00 $ 15,000,000 Underwriting discount $ 0.42 $ 1,050,000 Proceeds to us, before expenses $ 5.58 $ 13,950,000 The expenses of this offering will include a non-accountable expense allowance of 3% of the gross proceeds of this offering payable to Paulson Investment Company, Inc., the representative of the underwriters.Additionally, we have granted the underwriters a 45-day option to purchase up to an additional 375,000 units to cover over-allotments and have agreed to issue to the representative of the underwriters warrants to purchase a total of 250,000 units at a price per unit equal to 120% of the initial offering price of the units, which warrants are exercisable at any time beginning one year after the date of this prospectus until the fifth anniversary of the date of this prospectus. Paulson Investment Company, Inc. The date of this prospectus is , 2007. "Combo" meal, consisting of a burger, air fries and shake Interior of EVOS restaurant in Henderson, Nevada 2 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 4 RISK FACTORS 7 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 16 DIVIDEND POLICY 17 CAPITALIZATION 17 DILUTION 18 PLAN OF OPERATION 19 BUSINESS 24 MANAGEMENT 33 EXECUTIVE COMPENSATION 36 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 39 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 40 DESCRIPTION OF SECURITIES 41 SHARES ELIGIBLE FOR FUTURE SALE 45 UNDERWRITING 47 LEGAL MATTERS 50 EXPERTS 50 WHERE YOU CAN FIND MORE INFORMATION 51 INDEX TO FINANCIAL STATEMENTS 52 Until , 2007 (the 25th day after the date of this prospectus), all dealers effecting transactions in our units, whether or not participating in this offering, may be required to make available a prospectus.This is in addition to the obligation of dealers to make available a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. EVOS USA, INC. IS NOT DIRECTLY OR INDIRECTLY THE ISSUER OF THE SECURITIES OFFERED HEREBY AND ASSUMES NO RESPONSIBILITY WITH RESPECT TO THIS OFFERING AND/OR THE ADEQUACY OR ACCURACY OF THE INFORMATION DESCRIBED HEREIN, INCLUDING ANY STATEMENTS MADE WITH RESPECT TO IT.EVOS USA, INC. DOES NOT ENDORSE OR MAKE ANY RECOMMENDATION WITH RESPECT TO THE INVESTMENT CONTEMPLATED BY THIS OFFERING. The EVOS® name, design, logos and related marks are registered trademarks/service marks of EVOS Food Creations, Inc., an affiliate of EVOS USA, Inc.AirfriesTM, AirbakedTM and Ketchup KarmaTM are trademarks of EVOS Food Creations, Inc.This prospectus also includes tradenames, trademarks and service marks of other companies and organizations. 3 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus.This summary does not contain all the information that may be important to you.You should read the more detailed information contained in this prospectus, including but not limited to, the risk factors beginning on page 7.References to “we,” “us,” “our,” “Healthy Fast Food” or the “company” mean Healthy Fast Food, Inc. Our Company We currently own and operate an EVOS restaurant in Henderson, Nevada, a suburb of Las Vegas, and plan to open a second EVOS restaurant in Henderson in the next six to nine months.We are a franchisee of EVOS USA, Inc., which offers EVOS fast food restaurant franchises.As a franchisee, we must operate our EVOS restaurant in accordance with procedures and rules established by EVOS USA, Inc., which cover all aspects of restaurant operation. The EVOS restaurant concept delivers healthier food in a fast food restaurant setting.EVOS restaurants serve American favorites such as burgers, french fries, shakes and smoothies that are lower in fat and calories than most of the fast food restaurants that offer the same items.EVOS restaurants also use cooking techniques, such as baking instead of frying, and high quality, healthy ingredients to create healthier items. We have the right to open “company-owned” locations in our exclusive territory covering the following 12 states: Arizona, California, Colorado, Kansas, Nevada, New Mexico, Ohio, Oklahoma, Oregon, Texas, Utah and Washington.We plan to use most of the net proceeds of this offering to open approximately 20 company-owned EVOS restaurants in Southern California and the Las Vegas area.The remainder of the proceeds will be used for marketing, franchise development and working capital. Additionally, we are an area representative for EVOS USA, Inc., and have the exclusive right to develop EVOS restaurants and solicit prospective franchise owners in our 12-state territory.We are currently soliciting only those prospective franchise owners who have the expertise and experience to successfully manage a multi-restaurant operation.As of September 30, 2007, we have solicited a franchisee for the Central California area, which is planning to open its restaurant in the next six to nine months.As an area representative, we will be responsible for training franchisees in our territory and assisting them in all aspects of opening their restaurants.Once the franchisees are in operation, we will have ongoing responsibilities for monitoring, inspecting, and auditing the franchised restaurants in our territory and providing assistance to the franchise owners. As of September 30, 2007, EVOS USA, Inc. has only three company-owned restaurants and one franchised restaurant in operation. Our corporate offices are located at 1075 American Pacific, Suite C, Henderson, Nevada 89074, where our telephone number is (702) 448-5301.Our EVOS restaurant is located at 10895 South Eastern Avenue, Henderson, Nevada 89052. This Offering Securities offered 2,500,000 units.Each unit consists of one share of common stock, one redeemable Class A public warrant and one redeemable Class B public warrant, each warrant to purchase one share of common stock.The common stock and warrants will trade only as a unit for 30 days following the date of this prospectus, after which the common stock and warrants will each trade separately. Class A public warrants The Class A public warrants included in the units will be exercisable to purchase one share of common stock commencing 30 days after the date of this prospectus.The exercise price of each Class A warrant is $7.20.The Class A warrants expire on the fifth anniversary of the date of this prospectus, but if the warrants are not exercisable at that time because a current registration statement 4 for the underlying shares is not available, then the expiration date will be extended for 30 days following notice from us that the warrants are again exercisable.Nevertheless, there is a possibility that the warrants will never be exercisable when in-the-money or otherwise, and that warrant holders will never receive shares or payment of cash in settlement of the warrants.See page 12 of “Risk Factors” for more details. We have the right to redeem the Class A warrants, beginning six months after the closing of this offering, at a redemption price of $0.25 per warrant at any time after the date on which the closing price of our common stock, as reported on the Nasdaq Capital Market, has equaled or exceeded $10.20 for five consecutive trading days.We are required to provide 30 days’ prior written notice to the Class A warrant holders of our intention to redeem the warrants. Class B public warrants The Class B public warrants included in the units will be exercisable to purchase one share of common stock commencing 30 days after the date of this prospectus.The exercise price of a Class B warrant is $12.00.The Class B warrants expire on the fifth anniversary of the date of this prospectus, but if the warrants are not exercisable at that time because a current registration statement for the underlying shares is not available, then the expiration date will be extended for 30 days following notice from us that the warrants are again exercisable.Nevertheless, there is a possibility that the warrants will never be exercisable when in-the-money or otherwise, and that warrant holders will never receive shares or payment of cash in settlement of the warrants.See page 12 of “Risk Factors” for more details. We have the right to redeem the Class B warrants, beginning six months after the closing of this offering, at a redemption price of $0.25 per warrant at any time after a total of 25 EVOS restaurants have been opened in our exclusive 12-state territory.We are required to provide 30 days’ prior written notice to the Class B warrant holders of our intention to redeem the warrants. Common stock outstanding after this offering 3,893,350 shares Use of proceeds To open approximately 20 EVOS restaurants in Southern California and the Las Vegas area and for marketing, franchise development and working capital. Proposed Nasdaq Capital Market symbols Units:U Common Stock: Class A warrants:W Class B warrants:Z We effected a 1-for-2 reverse stock split on our issued and outstanding shares of common stock as of June 30, 2007, thereby reducing the number of shares issued and outstanding to 1,393,350.Unless the context indicates otherwise, all share and per-share common stock information in this prospectus: · assumes the initial public offering price of $6.00 per unit; · assumes no exercise of the Class A and Class B warrants; 5 · assumes no exercise of the underwriters’ over-allotment option to purchase up to 375,000 units; · assumes no exercise of the representative’s warrants to purchase a total of 250,000 units; · excludes 470,000 shares reserved under our 2007 Stock Option Plan; · assumes no exercise of any other outstanding warrants or options; and · gives effect to the 1-for-2 reverse stock split. Because each unit offered hereby consists of one share of common stock, one Class A public warrant and one Class B public warrant, whenever there is a reference in this prospectus to the “per share price” of the unit sold in this offering, the price refers to the price of the one share of common stock contained in the unit, with no value allocated to the warrants. Summary Financial Data The following summary financial data is derived from our interim (unaudited) financial statements the six months ended June 30 and 2006 and the our audited financial statements for the year ended December 31, 2006 and the period from November 1, 2005 (inception) through December 31, 2005.Our results of operations for any interim period do not necessarily indicate our results of operations for the full year.You should read this summary financial data in conjunction with “Plan of Operation” and our financial statements. INCOME STATEMENT DATA: Six Months Ended June 30 2007 (Unaudited) 2006 (Unaudited) Year Ended December 31, 2006 November 1, 2007 (inception) through December 31, 2005 Revenues $ 538,113 $ - $ 131,870 $ - Net loss $ (330,533 ) $ (22,782 ) $ (337,073 ) $ (424 ) Net loss per common share (basic and diluted) $ (0.27 ) $ (0.03 ) $ (0.39 ) $ (0.00 ) BALANCE SHEET DATA: June 30, 2007 December 31, (Unaudited) 2006 2005 Working capital (deficit) $ 1,013,706 $ (287,069 ) $ 1,326 Total assets $ 1,977,172 $ 795,184 $ 10,126 Long-term debt $ - $ - $ - Stockholders’ equity $ 1,754,361 $ 331,618 $ 1,326 None of our revenues were from the sourcing of franchisees for EVOS USA, Inc. 6 RISK FACTORS An investment in our securities involves a high degree of risk and many uncertainties.You should carefully consider the specific factors listed below, together with the cautionary statement that follows this section and the other information included in this prospectus, before purchasing our units in this offering.If one or more of the possibilities described as risks below actually occur, our operating results and financial condition would likely suffer and the trading price of our securities could fall, causing you to lose some or all of your investment in the securities we are offering.The following is a description of what we consider the key challenges and material risks to our business and an investment in our securities. Risks Related to Our Business The fast-food segment of the restaurant industry is highly competitive. We operate in the fast food segment of the restaurant industry, which is highly competitive with respect to, among other things, taste, consumer trends, price, food quality and presentation, service, location and the ambiance and condition of the restaurant.Our competition includes a variety of locally owned restaurants, as well as national and regional chains.Our competitors offer dine-in, carry-out, delivery and drive-through services.Most of our competitors have existed longer and often have a more established brand and market presence with substantially greater financial, marketing, personnel and other resources than us or our franchisor, EVOS USA, Inc.Among our main competitors are a number of multi-unit, multi-market healthier fast food restaurant concepts, some of which are expanding nationally.As we expand, our existing restaurants may face competition from new restaurants that begin operating in existing markets. Several of our competitors compete by offering menu items that are specifically identified as low in fat, carbohydrates and calories, better for customers, or otherwise targeted at healthier consumer preferences.Many of our competitors in the fast food segment of the restaurant industry also emphasize lower cost, “value meal” menu options, which is a strategy EVOS pursues. Moreover, new companies will likely enter our healthy fast food markets and target our customers.For example, additional competitive pressures have come recently from the deli sections and in-store cafés of several major grocery chains, including those targeted at customers who want higher quality and healthier food, as well as from convenience stores and casual dining outlets.These competitors may have, among other things, lower operating costs, better locations, better brand awareness, better facilities, better management, more effective marketing and more efficient operations than we do. In the restaurant industry, labor is a primary operating cost component.Competition for qualified employees could also require us to pay higher wages to attract a sufficient number of employees. We also expect to compete for restaurant locations with other fast food restaurants.Until the EVOS name is better recognized, landlords may prefer well-known fast food restaurants over us and we may experience difficulties in securing desirable restaurant locations. All of these competitive factors may adversely affect us and reduce our sales and profits. We face risks associated with the expansion of our restaurant operations. The success of our business model depends on our ability to open either company-owned or franchised EVOS restaurants.Under the terms of the area representative agreement we have entered into with EVOS USA, Inc., we have the exclusive right to open and sell franchises for EVOS restaurants in 12 states:Arizona, California, Colorado, Kansas, Nevada, New Mexico, Ohio, Oklahoma, Oregon, Texas, Utah and Washington. 7 The agreement requires us to open a certain number of EVOS restaurants in each of these states within stated timeframes.Overall, we are required to open 207 EVOS restaurants by May 31, 2017.We may not have the funds required to open additional restaurants or be able to identify and secure sufficient restaurant sites that we consider favorable in order to satisfy the requirements of the agreement.The agreement gives EVOS USA, Inc. certain remedies in the event we fail to comply with the opening schedule in a timely manner.These remedies include, under certain circumstances, the right to reduce the number of restaurants we may develop in the related territory, to terminate our exclusive right to develop restaurants in the related territory, or to terminate the area representative agreement. Our success depends on our ability to operate and manage our growing operations.Our ability to expand successfully will depend upon a number of factors, including the following: · the availability and cost of suitable restaurant locations for development; · the hiring, training, and retention of additional management and restaurant personnel in each local market; · obtaining financing and negotiating leases with acceptable terms; · managing construction and development costs of new restaurants at affordable levels, particularly in competitive markets; · the availability of construction materials and labor; · securing required governmental approvals (including construction, parking and other permits) in a timely manner; · the continued development and implementation of management information systems; · competitive factors; and · general economic and business conditions. Increased construction costs and delays resulting from governmental regulatory approvals, strikes, or work stoppages, adverse weather conditions, and various acts of God may also affect the opening of new restaurants.Moreover, newly opened restaurants may operate at a loss for a period following their initial opening.The length of this period will depend upon a number of factors, including the time of the year the restaurant is opened, the sales volume, and our ability to control costs. We may not successfully achieve our expansion goals.Additional restaurants that we develop may not be profitable.In addition, the opening of additional restaurants in an existing market may have the effect of drawing customers from and reducing the sales volume of our existing restaurants in those markets. We may not be able to successfully execute a franchising and area developer strategy. To achieve our expansion goals within our desired timeframe, we have adopted a franchising and area developer model into our business strategy for our exclusive 12-state territory.As an EVOS franchisee, our company will open new company-owned restaurants.As an area developer, we will solicit others to become EVOS franchisees.We have not used a franchising or area developer model in the past and may not be successful in attracting franchisees and developers to the EVOS concept or identifying franchisees and developers that have the business abilities or access to financial resources necessary to open our restaurants or to develop or operate successfully our restaurants in a manner consistent with our standards.Incorporating a franchising and area developer model into our strategy has required us to devote significant management and financial resources to prepare for and support the eventual sale of franchises.If we are not successful in incorporating a franchising or area developer model into our strategy, we may experience delays in our growth, or may not be able to expand and grow our business. 8 Our auditors have substantial doubt about our ability to continue as a going concern. In their report prepared in connection with our 2006 financial statements, our auditors included an explanatory paragraph stating that, because we have a deficit of $337,497 at December 31, 2006, there is substantial doubt about our ability to continue as a going concern.Our continued existence will depend in large part upon our ability to raise sufficient capital through debt and equity offerings to increase funds available for restaurant development and working capital.Under the terms of our area representative agreement, we must have five restaurants opened in our territory by May 31, 2008.If we fail to do so, EVOS USA, Inc. has the right to terminate our area representative agreement, which would cause us to lose our exclusive right to develop the 12-state territory. This offering is a principal element of our plan to obtain the necessary funds to open these restaurants.If we cannot successfully continue as a going concern, our stockholders may lose their entire investment.Persons who cannot afford to lose their entire investment should not invest in this offering. We depend on our franchisor, EVOS USA, Inc., which has limited experience. Our success depends, to a significant extent, on the viability of the EVOS restaurant concept and the overall success of the EVOS system.EVOS USA, Inc. is an inexperienced franchisor with a limited history of franchise operations.As of July 31, 2007, in addition to our franchise, EVOS USA, Inc. has awarded five franchises and our restaurant in Henderson is the only franchised location in operation.Entities affiliated with EVOS USA, Inc. operate three company-owned restaurants in Tampa and St. Petersburg, Florida.We do not believe that the EVOS brand is currently recognized outside of the Tampa Bay area except, to a limited extent, in the Henderson area where we have opened our first restaurant.We have no control over the management or operation of EVOS USA, Inc. or other EVOS restaurant franchisees. A variety of factors affecting EVOS USA, Inc. or the EVOS concept could have a material adverse effect on our business.These factors include the following: · any business or financial reversals that EVOS USA, Inc. may encounter; · a failure by EVOS USA, Inc. to protect and promote the EVOS name or restaurant concept; · the inability to attract and select franchise owners with proper knowledge, experience and financial resources to operate their franchises successfully; · the inability or failure of EVOS USA, Inc. to evaluate, support and monitor its franchisees, including our company; and · negative publicity with respect to EVOS USA, Inc. or the EVOS name. The future results of our operations will not necessarily reflect the results achieved by EVOS USA, Inc. or its other franchisees, but will depend more upon such factors as the effectiveness of our management team, the particular tastes of the consumers in our target markets, the locations and markets of our restaurants, and the operating results of those restaurants. Our expansion into new markets may present increased risks due to our unfamiliarity with those areas and our target customers’ unfamiliarity with the EVOS brand. Our first restaurant is located, and future restaurants will be located, in markets where EVOS USA, Inc. has no operating experience.As a result, our current restaurant and new restaurants may be less successful than restaurants in existing markets of EVOS USA, Inc.Consumers in our new markets will not be familiar with the EVOS brand, and we may need to build brand awareness in those markets through greater investments in advertising and promotional activity than we originally planned.We may find it more difficult in our markets to secure desirable restaurant locations and to hire, motivate and keep qualified employees. 9 We are an early-stage venture with little operating history, and our prospects are difficult to evaluate. We have operated our only restaurant since October 2006.Our activities prior to that date were limited to developing our business, raising capital to implement our business plan and preparing to solicit prospective franchise owners.Therefore, there is little historical financial information related to operations available upon which you may base your evaluation of our business and prospects.The revenue and income potential of our business is unproven.If we are unable to develop our business, we will not achieve our goals and could suffer economic loss or collapse, in which case you may lose your entire investment. We expect to incur losses in the near future, which may impact our ability to implement our business strategy and adversely affect our financial condition. We expect to significantly increase our operating expenses by expanding our marketing activities and increasing our level of capital expenditures in order to grow our business.Such increases in operating expense levels and capital expenditures may adversely affect our operating results if we are unable to immediately realize benefits from such expenditures.In addition, if we are unable to manage a significant increase in operating expenses, our liquidity will likely decrease and negatively impact our cash flow and ability to sustain operations.In turn, this would have a negative impact on our financial condition and share price. We also expect that our operating expenses will significantly increase as a result of becoming a public company following this offering.We cannot assure you that we will be profitable or generate sufficient profits from operations in the future.If our revenues do not grow, we may experience a loss in one or more future periods.We may not be able to reduce or maintain our expenses in response to any decrease in our revenue, which may impact our ability to implement our business strategy and adversely affect our financial condition.This would also have a negative impact on our share price. Under the terms of our area representative agreement, EVOS USA, Inc. has rights that could inhibit our expansion. Under the terms of our area representative agreement with EVOS USA, Inc., we are responsible for advertising and for recruiting, soliciting and screening prospective franchise owners to whom we may sell franchises in our exclusive territories.EVOS USA, Inc., however, has the sole right to: · approve the final sale of franchises in our exclusive territories; · terminate a franchise agreement; and · approve site selections, leases and other franchise real estate transactions. If we are unable to recruit prospective franchise owners that meet the standards of EVOS USA, Inc., or if EVOS USA, Inc. refuses or is not willing to grant franchises or approve sites and leases in our exclusive territories, our ability, or that of our prospective franchise owners, to open restaurants will be limited, and our financial results will suffer. Food safety and food-borne illness concerns may have an adverse effect on our business. We dedicate substantial resources to ensure that our customers enjoy safe, quality food products.However, food-borne illnesses (such as E. coli, hepatitis A, trichinosis or salmonella) and food safety issues are an ongoing issue in the restaurant industry.If a food-borne illness or other food safety issues occur, whether at our restaurant, another EVOS restaurant or a competitor’s restaurant, it is likely that negative publicity would adversely affect our sales and profitability.If our customers become ill from food-borne illnesses, we might need to temporarily close our restaurant.Separately, the occurrence of food-borne illnesses or food safety issues could adversely affect the price and availability of affected ingredients and could increase the cost of insurance. 10 We face risks associated with changes in customer tastes and preferences, spending patterns and demographic trends. Changes in customer preferences, general economic conditions, discretionary spending priorities, demographic trends, traffic patterns and the type, number and location of competing restaurants affect the restaurant industry.Our success depends to a significant extent on consumer confidence, which is influenced by general economic conditions, local and regional economic conditions in the markets in which we operate, and discretionary income levels.Our sales may decline during economic downturns, which can be caused by various economic factors such as high gasoline prices, or during periods of uncertainty, such as those that followed the terrorist attacks on the United States in 2001.Any material decline in consumer confidence or a decline in family “food away from home” spending could cause our sales, operating results, business or financial condition to decline.If we fail to adapt to changes in customer preferences and trends, we may lose customers and our sales may deteriorate. We rely on a single line of business. Our only line of business is operating and developing franchised EVOS restaurants within our 12-state territory.We have no plans to operate restaurants based on other concepts or to develop alternative business lines.If this restaurant concept fails in the marketplace, we may have to curtail drastically our business plans or cease operations altogether. Changes in commodity and other operating costs or supply chain and business disruptions could adversely affect our results of operations. Changes in food and supply costs are a part of our business; any increase in the prices of our key ingredients, such as beef, chicken, cheese and produce could adversely affect our operating results.We are susceptible to increases in food costs as a result of factors beyond our control, such as general economic conditions, seasonal fluctuations, weather conditions, demand, food safety concerns, product recalls, labor disputes and government regulations.In addition to food, we purchase electricity, oil and natural gas needed to operate our restaurants, and suppliers purchase gasoline needed to transport food and supplies to us.Any significant increase in energy costs could adversely affect our business through higher rates and the imposition of fuel surcharges by our suppliers.Because we provide moderately priced food, we may choose not to, or be unable to, pass along commodity price increases to our customers.Additionally, significant increases in gasoline prices could result in a decrease of customer traffic at our restaurants.We rely on third-party distribution companies to deliver food and supplies to our restaurant.Interruption of distribution services due to financial distress or other issues could impact our operations. Our operating costs also include premiums that we pay for our insurance (including workers’ compensation, general liability, property and health).The cost of insurance has risen significantly in the past few years and we expect the cost to continue to increase in 2007.In California, one of our exclusive territories, we will face significantly higher benefits and costs for workers’ compensation claims as compared with other markets.We may be unable to make the improvements in our operations to mitigate the effects of higher costs. Failure to receive frequent deliveries of higher quality food ingredients and other supplies could harm our operations. Our ability to maintain the EVOS menu depends in part on our ability to acquire ingredients that meet the specifications of EVOS USA, Inc. from reliable suppliers.Interruptions or shortages in the supply of ingredients caused by unanticipated demand, problems in production or distribution, food contamination, inclement weather or other conditions could adversely affect the availability, quality and cost of our ingredients, which could harm our operations.If any of our distributors or suppliers fails to perform adequately, or our distribution or supply relationships are disrupted for any reason, our business, financial condition, results of operations or cash flows could be adversely affected.Our inability to replace or engage distributors or suppliers who meet our specifications in a short period of time could increase our expenses and cause shortages of food and other items at our restaurant, which could cause a restaurant to remove items from its menu.If that were to happen, affected restaurants could experience significant reductions in sales during the shortage or thereafter, if our customers change their dining habits as a result. 11 In addition, our approach to competing in the restaurant industry depends in large part on our continued ability to adhere to the EVOS philosophy of “fresh and healthy.”We use a substantial amount of naturally raised and organically grown ingredients, and try to make our food as fresh as we can, in light of pricing considerations.As we increase our use of these ingredients, the ability of our suppliers to expand output or otherwise increase their supplies to meet our needs may be constrained.Our inability to obtain a sufficient and consistent supply of these ingredients on a cost-effective basis, or at all, could cause us difficulties in aligning our brand with the principle of “fresh and healthy.”That could make us less popular among our customers and cause sales to decline. We may not persuade consumers of the benefits of paying our prices for higher quality food. Our success depends in large part on our ability to persuade customers that food made with higher quality ingredients is worth the prices they will pay at our restaurants relative to prices offered by some of our competitors, particularly those in the traditional fast food segment.We may not successfully educate customers about the quality of our food.Even if can educate customers about the quality of our food, price may be a greater concern than healthy eating. We could be party to litigation that could adversely affect us by increasing our expenses or subjecting us to material money damages and other remedies. We are susceptible to claims filed by customers alleging that we are responsible for an illness or injury they suffered at or after a visit to our restaurant.Regardless of whether any claims against us are valid, or whether we are ultimately held liable, such litigation may be expensive to defend and may divert time and money away from our operations and hurt our performance.A judgment for significant monetary damages in excess of any insurance coverage could adversely affect our financial condition or results of operations.Any adverse publicity resulting from these allegations may also adversely affect our reputation, which in turn could adversely affect our results. Employees may file claims or lawsuits against us based on discrimination or wrongful termination or based upon their rights created by the state laws wherein we do business.These claims or lawsuits could result in unfavorable publicity and could have a material adverse effect on our business. Compliance with governmental regulations may adversely affect our business operations. We are, and the franchisees in our territory will be, subject to various federal, state and local regulations.Our restaurant is subject to state and local licensing and regulation by health, sanitation, food and workplace safety and other agencies.Requirements of local authorities with respect to zoning, land use, licensing, permitting and environmental factors could delay or prevent development of new restaurants in particular locations. We are subject to the U.S. Americans with Disabilities Act and similar state laws that give civil rights protections to individuals with disabilities in the context of employment, public accommodations and other areas.The expenses associated with any facilities modifications required by these laws could be material.Our operations are also subject to the U.S. Fair Labor Standards Act, which governs such matters as minimum wages, overtime and other working conditions, family leave mandates and a variety of similar state laws that govern these and other employment law matters.The compliance costs associated with these laws and evolving regulations could be substantial. The operation of the franchise system is also subject to franchise laws and regulations enacted by a number of provinces and states and rules promulgated by the U.S. Federal Trade Commission.Any future legislation regulating our future franchise relationships may negatively affect our operations.Failure to comply with new or existing franchise laws and regulations in any jurisdiction or to obtain required government approvals could result in a ban or temporary suspension on future franchise sales. 12 The loss of our officers and directors or our failure to attract and retain additional key personnel could adversely affect our business. Our success depends largely upon the efforts, abilities, and decision-making of our executive officers and directors.Although we believe that we maintain a core group sufficient for us to effectively conduct our operations, the loss of any of our key personnel could, to varying degrees, have an adverse effect on our operations and business development.At present, we do not have “key-man” life insurance on any of our executive officers.There can be no assurance that the services of any member of our management will remain available to us for any period of time, or that we will be able to enter into employment contracts with any of our management, or that any of our plans to reduce dependency upon key personnel will be successfully implemented. The knowledge and expertise of our officers and directors are critical to our operations.There is no guarantee that we will be able to retain our current officers and directors, or be able to hire suitable replacements in the event that some or all of our current management leave our company.If we lose key members of our staff, or if we are unable to find suitable replacements, we may not be able to maintain our business and might have to cease operations, in which case you might lose all of your investment. Our management team has limited experience in the food services business, which may affect the success of our restaurant operations. Only Scott Olson, our director of operations, has extensive background in the food services business.While we have recruited people who have significant food services business experience to serve as directors, we may find that this experience at the board level is not sufficient for the proper management of our restaurant operations.If our restaurant operations are not managed properly, our ability to operate profitably will suffer. As a public company, we will be subject to complex legal and accounting requirements that will require us to incur substantial expense and will expose us to risk of non-compliance. As a public company, we will be subject to numerous legal and accounting requirements that do not apply to private companies.The cost of compliance with many of these requirements is substantial, not only in absolute terms but, more importantly, in relation to the overall scope of the operations of a small company.Our inexperience with these requirements may increase the cost of compliance and may also increase the risk that we will fail to comply.Failure to comply with these requirements can have numerous adverse consequences including, but not limited to, our inability to file required periodic reports on a timely basis, loss of market confidence, delisting of our securities, and governmental or private actions against us.We cannot assure you that we will be able to comply with all of these requirements or that the cost of such compliance will not prove to be a substantial competitive disadvantage vis-à-vis our privately held competitors as well as our larger public competitors. New rules, including those contained in and issued under the Sarbanes-Oxley Act of 2002, may make it difficult for us to retain or attract qualified officers and directors. The enactment of the Sarbanes-Oxley Act of 2002 has resulted in the issuance of a series of new rules and regulations and the strengthening of existing rules and regulations by the Securities and Exchange Commission.The perceived increased personal risk associated with these recent changes may deter qualified individuals from accepting positions as directors or officers. 13 Risks Related to Investment in Our Securities There currently is no public trading market for our securities, and an active market may not develop or, if developed, be sustained.If a public trading market does not develop, you may not be able to sell any of your securities. There is currently no public trading market for our common stock or public warrants, and an active market may not develop or be sustained.If an active public trading market for our securities does not develop or is not sustained, it may be difficult or impossible for you to resell your shares or warrants at any price.Even if a public market does develop, the market price could decline below the amount you paid for your units. The warrants may be redeemed on short notice, which may have an adverse effect on their price. We may redeem the Class A warrants, beginning six months after the closing of this offering, for $0.25 per warrant (subject to adjustment in the event of a stock split, dividend or the like) on 30 days’ notice at any time after the last reported sale price per share of our common stock as reported by the principal exchange or trading facility on which our common stock trades equals or exceeds $10.20 for five consecutive trading days.Similarly, we may redeem the Class B warrants at any time after a total of 25 EVOS restaurants have been opened in our exclusive 12-state territory.If we give notice of redemption, holders of our warrants for which notice is given will be forced to sell or exercise the warrants they hold or accept the redemption price.The notice of redemption could come at a time when, under specific circumstances or generally, it is not advisable or possible for holders of our public warrants to sell or exercise the warrants they hold. While warrants are outstanding, it may be more difficult to raise additional equity capital. During the term that the ClassA warrants, ClassB warrants and our other warrants are outstanding, the holders of those warrants are given the opportunity to profit from a rise in the market price of our common stock.We may find it more difficult to raise additional equity capital while these warrants are outstanding.At any time during which these public warrants are likely to be exercised, we may be able to obtain additional equity capital on more favorable terms from other sources. If we issue shares of preferred stock, your investment could be diluted or subordinated to the rights of the holders of preferred stock. Our Board of Directors is authorized by our Articles of Incorporation to establish classes or series of preferred stock and fix the designation, powers, preferences and rights of the shares of each such class or series without any further vote or action by our stockholders.Any shares of preferred stock so issued could have priority over our common stock with respect to dividend or liquidation rights.Although we have no plans to issue any shares of preferred stock or to adopt any new series, preferences or other classification of preferred stock, any such action by our Board of Directors or issuance of preferred stock by us could dilute your investment in our common stock and warrants or subordinate your holdings to the shares of preferred stock. Future issuances or sales, or the potential for future issuances or sales, of shares of our common stock may cause the trading price of our securities to decline and could impair our ability to raise capital through subsequent equity offerings. Future sales of a substantial number of shares of our common stock or other securities in the public markets, or the perception that these sales may occur, could cause the market price of our common stock and our ClassA and ClassB warrants to decline, and could materially impair our ability to raise capital through the sale of additional securities. 14 If we do not maintain an effective registration statement or comply with applicable state securities laws, you may not be able to exercise the ClassA or ClassB warrants. For you to be able to exercise the ClassA or ClassB warrants, the shares of our common stock to be issued to you upon exercise of the warrants must be covered by an effective and current registration statement and qualify or be exempt under the securities laws of the state or other jurisdiction in which you live.We cannot assure you that we will continue to maintain a current registration statement relating to the shares of our common stock underlying the ClassA or ClassB warrants.If at their expiration date the warrants are not currently exercisable, the expiration date will be extended for 30days following notice to the holders of the warrants that the warrants are again exercisable.If we cannot honor the exercise of warrants, and the securities underlying the warrants are listed on a securities exchange or if there are three independent market makers for the underlying securities, we may, but are not required to, settle the warrants for a price equal to the difference between the closing price of the underlying securities and the exercise price of the warrants.In summary, the company and you may encounter circumstances in which you will be unable to exercise the ClassA or ClassB warrants.In those circumstances, we may, but are not required to, redeem the warrants by payment in cash.Consequently, there is a possibility that you will never be able to exercise the ClassA or ClassB warrants, and that you will never receive shares or payment of cash in settlement of the warrants.This potential inability to exercise the ClassA or ClassB warrants, and the possibility that we will never elect to settle warrants in shares or cash, may have an adverse effect on demand for the warrants and the prices that can be obtained from resellingthem. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS We make forward-looking statements in this prospectus that are subject to risks and uncertainties.These forward-looking statements include information about possible or assumed future results of our business, financial condition, liquidity, results of operations, plans and objectives.In some cases, you may identify forward-looking statements by words such as “may,” “should,” “plan,” “intend,” “potential,” “continue,” “believe,” “expect,” “predict,” “anticipate” and “estimate,” the negative of these words or other comparable words.These statements are only predictions.You should not place undue reliance on these forward-looking statements.The forward-looking statements are qualified by their terms and/or important factors, many of which are outside our control, and involve a number of risks, uncertainties and other factors that could cause actual results and events to differ materially from the statements made.The forward-looking statements are based on our beliefs, assumptions and expectations of our future performance, taking into account information currently available to us.These beliefs, assumptions and expectations can change as a result of many possible events or factors, including those events and factors described in “Risk Factors,” not all of which are known to us.Neither we nor any other person assumes responsibility for the accuracy or completeness of these statements.We will update this prospectus only to the extent required under applicable securities laws.If a change occurs, our business, financial condition, liquidity and results of operations may vary materially from those expressed in our forward-looking statements. 15 USE OF PROCEEDS We estimate that, at a per unit price of $6.00, the net proceeds from the sale of the 2,500,000 units in this offering will be approximately $13,000,000, after deducting the estimated underwriting discount of $1,050,000 and estimated offering expenses of approximately $950,000. The net proceeds of this offering will be used primarily to open approximately 20 company-owned restaurants in Southern California and the Las Vegas area in the next 12 to 18 months.We expect to use the net proceeds as follows: Amount Percentage Restaurant development: Leasehold improvements (1) $ 5,000,000 38.5 % Equipment/fixtures/supplies (2) 3,775,000 29.0 % Other opening expenses (3) 940,000 7.2 % Security deposits (4) 280,000 2.2 % Initial franchise fees (5) 140,000 1.1 % Other operating expenses (6) 900,000 6.9 % Marketing (7) 500,000 3.9 % Franchise development (8) 250,000 1.9 % Working capital 1,215,000 9.3 % TOTAL $ 13,000,000 100.0 % (1) Includes building and tenant improvements, architect fees and cost of permits, as well as the costs of signage, menu boards, wall art and graphics. (2) Includes furniture, kitchen equipment, point-of-sale system and software, security and other electronic systems, partition walls, cabinets and other fixtures, as well as the labor for installation of the equipment and fixtures. (3) Includes hiring and employee-training expenses, as well as promotional and advertising expenses. (4) Assumes deposits of $14,000 per restaurant. (5) Assumes that net franchise fees of $17,500 per restaurant will be paid on only 8 of the proposed 20 restaurants, as no franchise fees are required for the next 12 company-owned restaurants. (6) Includes the estimated costs of building company infrastructure necessary to support the 20 proposed company-owned restaurants, such as salaries for area managers and additional corporate staff, as well as the costs of establishing a commissary for Southern California and a commissary for the Las Vegas area.This amount also includes estimated legal and accounting fees for the preparation and filing of reports with the Securities and Exchange Commission, as well as the implementation of internal accounting controls and procedures. (7) Allocated for ongoing marketing, advertising and promotional campaigns. (8) Includes the estimated costs of training, supporting, and monitoring franchise owners in our territory. The foregoing information is an estimate based on our current business plan.We may find it necessary or advisable to re-allocate portions of the net proceeds reserved for one category to another, and we will have broad discretion in doing so.Pending these uses, we intend to invest the net proceeds of this offering in short-term, interest-bearing securities. 16 DIVIDEND POLICY We have not declared or paid any dividends and on our common stock.We do not intend to declare or pay any dividends on our common stock in the foreseeable future, but rather to retain any earnings to finance the growth of our business.Any future determination to pay dividends will be at the discretion of our board of directors and will depend on our results of operations, financial condition, contractual and legal restrictions and other factors the board of directors deems relevant. CAPITALIZATION The following table is derived from our unaudited financial statements as of June 30, 2007 set forth elsewhere in this prospectus and sets forth our: · Actual capitalization as of June 30, 2007; and · Pro forma capitalization as of June 30, 2007 after giving effect to the sale of 2,500,000 units at the initial public offering price of $6.00 per unit, less the underwriting discount and estimated offering expenses. June 30, 2007 Actual Pro forma to reflect sale of 2,500,000 units Debt $ - $ - Stockholders’ Equity Preferred stock, $0.001 par value; 25,000,000 shares authorized; no shares issued or outstanding $ - $ - Common stock, $0.001 par value; 100,000,000 shares authorized; 1,393,350 shares issued and outstanding June 30, 2007 actual1; 3,893,350 shares issued and outstanding pro forma as adjusted 1,393 3,893 Additional paid-in capital2 2,421,148 15,418,648 Stock subscriptions receivable (150 ) (150 ) Accumulated deficit (668,030 ) (668,030 ) Total Stockholders’ Equity $ 1,754,361 $ 14,754,361 1 Includes the sale of 389,450 shares of common stock at $4.00 per share, net of offering costs of $5,673 paid in cash. 2 Additional paid-in capital includes the value of the detachable warrants sold with the Units, which are accounted for as equity instruments. This table should be considered in conjunction with the sections of this prospectus captioned “Use of Proceeds” and “Plan of Operation” as well as the financial statements and related notes included elsewhere in this prospectus. 17 DILUTION If you invest in our units, your interest will be diluted to the extent of the difference between the public offering price per share of our common stock and the as adjusted net tangible book value per share of our capital stock after this offering.For purposes of the dilution computation and the following tables, we have allocated the full purchase price of a unit to the share of common stock included in the unit and nothing to the warrants included in the unit; allocation of value to the warrants would result in less dilution to the new investors who purchase units in this offering.Our net tangible book value as of June 30, 2007 was $1,520,333, or $1.09 per share of outstanding common stock.Without giving effect to any changes in the net tangible book value after June 30, 2007 other than the sale of 2,500,000 units in this offering at the initial public offering price of $6.00 per unit, our pro forma net tangible book value as of June 30, 2007 was $14,520,333 or $3.73 per share of outstanding capital stock.Dilution in net tangible book value per share represents the difference between the amount per share paid by the purchasers of our units in this offering and the net tangible book value per share of our capital stock immediately afterwards.This represents an immediate increase of $2.64 per share of capital stock to existing stockholders and an immediate dilution of $2.27 per share of common stock to the new investors, or approximately 38% of the assumed initial public offering price of $6.00 per share.The following table illustrates this per share dilution: Initial price to public $ 6.00 Net tangible book value as of June 30, 2007 $ 1.09 Increase in net tangible book value per share attributable to new Investors 2.64 As adjusted net tangible book value per share after this offering 3.73 Dilution in net tangible book value per share to new investors $ 2.27 If the underwriters’ over-allotment option is exercised in full, dilution per share to new investors would be $2.11 per share of common stock.The issuance of common stock pursuant to the exercise of the Class A and Class B warrants has been excluded from these calculations, as the effect would be anti-dilutive. The following table summarizes the differences between the existing stockholders and the new investors with respect to the number of shares of common stock purchased, the total consideration paid, and the average price per share paid: Shares Purchased Total Consideration Average Price Number Percent Amount Percent Per Share Existing stockholders 1,393,350 35.8 % $ 2,240,381 13.0 % $ 1.61 New investors 2,500,000 64.2 % 15,000,000 87.0 % $ 6.00 Total 3,893,350 100.0 % $ 17,240,381 100.0 % $ 4.43 18 PLAN OF OPERATION The following discussion of our plan of operation should be read in conjunction with the financial statements and related notes to the financial statements included elsewhere in this prospectus.This discussion contains forward-looking statements that relate to future events or our future financial performance.These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.These risks and other factors include, among others, those listed under “Risk Factors” and those included elsewhere in this prospectus. History and Overview We were incorporated under the laws of the state of Nevada in November 2005 to own and operate EVOS fast food franchises. We entered into a franchise agreement effective December 14, 2005 to operate an EVOS restaurant in Henderson, Nevada.Shortly after signing the franchise agreement, we found a location for the restaurant, obtained approval of the site from EVOS USA, Inc., and entered into a lease in January 2006.From January 2006 to September 2006, we sold 300,000 shares of common stock in a private placement, resulting in net proceeds of $544,878.These proceeds, together with loans from related parties, were used to build out, open and operate the restaurant.From February 2006 to October 2006, we redesigned the restaurant interior in cooperation with EVOS USA, Inc., obtained the necessary permits and licenses from government agencies and authorities, built out the improvements to the leasehold site, installed furniture and equipment, received training from EVOS USA, Inc., hired and trained restaurant staff, and launched a marketing and advertising campaign for the restaurant’s opening in October 2006. In December 2006, we entered into an area representative agreement that gives us the exclusive right to develop EVOS restaurants in a 12-state territory.To maintain our exclusivity in that territory, we are required to open a minimum number of restaurants within certain timeframes through 2016.These restaurants may be opened by us or by franchise owners that we identify and solicit.By May 31, 2008, we must have five restaurants opened and by May 31, 2009, we must have 12 additional restaurants opened.We estimate the cost of opening an EVOS restaurant to range from $380,500 to $534,750.While we spent in excess of $534,750 to open our first restaurant, we believe that our estimate is reasonable because of amount of the unusual costs incurred in opening the first restaurant.We plan to open as many company-owned restaurants as we can, but will also attempt to locate individuals or entities that can open and operate multi-unit franchises within our territory. From December 2006 to June 2007, we engaged in a second private placement of 389,450 shares of common stock, resulting in net proceeds of $1,552,127.These proceeds were used to repay related party loans, pay some of the expenses of this offering, and fund our efforts to solicit franchise owners for our territory.A portion of these proceeds may also be used to open another restaurant.During this period, we improved our operations at the Henderson restaurant and began to build the infrastructure necessary to support the operation of multiple restaurants.We hired a director of operations and a director of training in March 2007. Plan for Next Twelve Months We propose to open another restaurant in Henderson, Nevada within the next six to nine months.EVOS USA, Inc. has approved the site for this restaurant and we are now in the process of negotiating the lease.Opening this restaurant will require approximately $450,000 for leasehold improvements, purchase of fixed assets, security deposits, hiring restaurant personnel, training expenses, advertising and promotion, and other pre-opening expenses.In addition, we will need to hire employees to staff the additional restaurant.We will not need to hire any additional corporate-level employees.We believe that we have sufficient cash to open this restaurant and operate for the next twelve months. We are offering our securities to fund the opening of approximately 20 additional restaurants in Southern California and the Las Vegas area, marketing expenses, franchise development and working capital.We also believe that by becoming a public company, we will enhance our visibility and our ability to obtain additional 19 financing in the future.If we are unable to complete this offering, we will need to engage in debt and/or equity financing or enter into partnership arrangements in order to open more restaurants. Results of Operations Year Ended December 31, 2006.As discussed above, we opened our first restaurant on October 14, 2006 and had only limited business operations in 2005. During the year ended December 31, 2006, we generated net food and beverage revenues of $131,870 after deducting discounts of $18,026.Our restaurant operating costs were $211,143 and exceeded revenues as this was our first quarter of operations.We expect restaurant operating costs to decrease as a percentage of net revenues with each quarter during the first full year of operations as our restaurant staff gains experience in operating the restaurant. The largest components of general and administrative expenses during the year ended December 31, 2006 were insurance costs ($12,981), office expenses ($9,828), travel expenses ($6,886) and use taxes ($6,722).We also incurred $134,672 of officer compensation expense, of which $121,387 was due to the issuance of a warrant to our former chief financial officer in lieu of salary. As a result of the above, our net loss for the year ended December 31, 2006 was $337,073. Six Months Ended June 30, 2007.For the six months ended June 30, 2007, our restaurant generated $538,113 in net food and beverage revenues.Our restaurant operating costs were $515,312, or 96% of net revenues, resulting in restaurant operating profit of $22,801.During our first quarter of restaurant operations, our restaurant operating costs exceeded net revenues.The overall decrease in restaurant operating costs as a percentage of revenues reflected the improvement in operating efficiency.For example, to achieve the goal of creating a positive experience for our customers with our restaurant so that they would return and/or recommend our restaurant to others, we made sure that we adequately staffed the restaurant.We were able to determine appropriate levels of staffing after having nearly three months of operations to track restaurant traffic.Accordingly, labor and related expenses, as a percentage of net revenues, decreased from 55% for the quarter ended December 31, 2006 to 33% for the six months ended June 30, 2007. The largest components of general and administrative expenses were accounting fees ($16,313), insurance costs ($14,551), and legal fees ($23,333).We also incurred $167,424 of officer compensation, which included $137,499 of incentive stock options, and $34,375 of directors’ fees, all of which were in the form of stock options. As a result of the above, our net loss for the six months ended June 30, 2007 was $330,533. Liquidity and Financial Condition As of December 31, 2006.At December 31, 2006, we had a working capital deficiency of $394,157 and we had cash of $53,527. During the year ended December 31, 2006, net proceeds from our private placement of 300,000 shares of $544,877 and $250,200 in loans from related parties provided cash of $795,077.On October 24, 2006, we issued a promissory note to Henry E. Cartwright, one of our founders, and Ira J. Miller, then our chief financial officer, as Trustee of the Miller Family Trust dated July 18, 2000, for a loan of up to $300,000.The loan was to be funded in tranches, due January 31, 2007 and secured by all of our assets.The note bore interest at 10% per annum.As of December 31, 2006, we owed Mr. Cartwright $125,000 and the Miller Family Trust $125,000. We used $753,917 for investing activities, of which $521,126 was used for the purchase of fixed assets for our first restaurant, $137,791 was used for deposits in connection with the restaurant facility, $77,500 was advanced to EVOS USA, Inc. as prepaid franchise fees, and $17,500 was paid to EVOS USA, Inc. as franchise fees.While wehad a net loss of $337,073, operating activities provided cash of $15,041.The principal adjustments to reconcile the net loss to net cash provided by operating activities was stock based compensation of $121,387 as a result of warrants issued to our former chief financial officer and $107,088 for the deferred rent liability. 20 As of June 30, 2007.At June 30, 2007, we had working capital of $1,013,706 and cash of $1,124,994 as a result of the private placement that commenced in December 2006 and was completed in June 2007.We sold 389,450 shares for net proceeds from that placement of $1,552,127. We used cash of $92,494 for operating activities and $8,802 for the purchase of fixed assets.We also used $250,200 to repay the related party debt owed to Henry E. Cartwright and the Miller Family Trust, together with accrued interest of $9,144.We also used $129,015 for costs associated with this offering. We believe that our existing cash, together with revenues generated from operations and the net proceeds of this offering, will be sufficient to fund our operations for the next twelve months. Going Concern In their report prepared in connection with our 2006 financial statements, our auditors included an explanatory paragraph stating that, because we have a deficit of $337,497 at December 31, 2006, there is substantial doubt about our ability to continue as a going concern.Our continued existence will depend in large part upon our ability to raise sufficient capital through debt and equity offerings to increase funds available for restaurant development and working capital.Under the terms of our area representative agreement, we must have five restaurants opened in our territory by May 31, 2008.This offering is a principal element of our plan to obtain the necessary funds to open these restaurants.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Summary of Significant Accounting Policies Inventories.Inventories consisting of food, beverages and supplies are stated at the lower of cost or market; cost is determined using the first-in, first-out method.As of December 31, 2006, inventories consist of food and beverages totaling $8,358 and non-foods $7,524.As of June 30, 2007, inventories consist of food and beverages totaling $7,757 and non-foods $6,350. Leasehold improvements, property and equipment.Leasehold improvements, property and equipment are stated at cost less accumulated depreciation.Expenditures for property acquisitions, development, construction, improvements and major renewals are capitalized.The cost of repairs and maintenance is expensed as incurred.Depreciation is provided principally on the straight-line method over the estimated useful lives of the assets, which are generally 5 to 10 years.Leasehold improvements are amortized over the shorter of the lease term, which generally includes reasonably assured option periods, or the estimated useful lives of the assets.Upon sale or other disposition of a depreciable asset, cost and accumulated depreciation are removed from the accounts and any gain or loss is reflected in income from continuing operations before income taxes. We periodically evaluate whether events and circumstances have occurred that may warrant revision of the estimated useful life of fixed assets or whether the remaining balance of fixed assets should be evaluated for possible impairment.We use an estimate of the related undiscounted cash flows over the remaining life of the fixed assets in measuring their recoverability. Deferred offering costs.We capitalize certain costs associated with the offering of our stock and adjust the deferred cost to offset offering proceeds upon closing of the offering or expense the costs upon abandonment of the offering. Deposits.Deposits consist primarily of the $128,025 security deposit, of which $64,012 was paid and $64,013 was unpaid as of December 31, 2006, in connection with our Henderson restaurant property lease and is carried at the lower of fair value or cost. Franchise fees.Franchise fees paid to EVOS USA, Inc. are stated at cost.Amortization of the franchise fees is calculated based on the straight-line method over the ten-year useful life of the franchise agreement.In accordance with SFAS 142, paragraph 11, the useful life of an intangible asset is determined by the period over which the asset is expected to contribute either directly or indirectly to our future cash flows.Franchise renewal 21 fees are also recorded at cost and amortized over the useful life of the renewal term.Upon closing or disposal of a restaurant, the accounts will be relieved of cost and accumulated amortization and the related gain or loss will be reflected in income from continued operations.As of December 31, 2006, franchise fees consisted of $17,500 net of $379 of accumulated depreciation. Prepaid franchise fees.Prepaid franchise fees consist entirely of the advances and payments made to EVOS USA, Inc. in connection with our entering into the Area Representative Agreement in December 2006.We have the right to develop and operate an additional 12 EVOS restaurants without paying additional franchise fees.As we open new restaurants, a proportional amount of prepaid franchise fees will be capitalized to franchise fees and amortized over the useful life of the franchise agreement in accordance with SFAS 142, paragraph 11. Goodwill and intangible assets.We have adopted Statement of Financial Accounting Standards (“SFAS”) No. 142, “Goodwill and Other Intangible Assets” (“SFAS 142”).According to this statement, goodwill and intangible assets with indefinite lives are no longer subject to amortization, but rather an annual assessment of impairment by applying a fair-value based test.Fair value for intangible assets is based on discounted cash flows.Under SFAS 142, the carrying value of such assets is calculated at the lowest level for which there is identifiable cash flows. SFAS 142 requires us to compare the fair value of the reporting unit to its carrying amount on an annual basis to determine if there is potential impairment.If the fair value of the reporting unit is less than its carrying value, an impairment loss is recorded to the extent that the fair value of the intangible asset within the reporting unit is less than its carrying value. Rent.Rent expense for our lease, which provides for escalating rentals over the term of the lease, is recorded on a straight-line basis over the lease term.The lease term began when we had the right to control the use of the property, which was before rent payments were actually due under the lease.The difference between the rent expense and the actual amount payable under the terms of the lease is recorded as deferred rent in the financial statements pursuant to the FASB Staff Position No. 13-1 Accounting for Rental Costs Incurred During the Construction Period (“FSP 13-1”).Rent totalling $31,437 was expensed and included as pre-opening costs during the year ended December 31, 2006. On February 7, 2005, the Office of the Chief Accountant of the Securities and Exchange Commission issued a letter to the American Institute of Certified Public Accountants expressing its views regarding certain operating lease accounting issues and their application under generally accepted accounting principles in the United States of America (“GAAP”).Management has determined that the appropriate interpretation of FASB Technical Bulletin No. 88-1, “Issues Relating to Accounting for Leases,” requires these allowances to be recorded as a leasehold improvement asset and deferred rent liability on the balance sheet and as both an investing activity (addition to property and equipment) and a component of operating activities on the statements of cash flows.For the year ended December 31, 2006, we recorded additional leasehold improvements ($95,000) and deferred rent ($95,000) in our balance sheet to reflect the unamortized portion of tenant improvement allowances and deferred rent liabilities for the existing lease.Our statements of cash flows reflect cash reimbursements received for tenant improvement allowances during the periods presented as additions to property and equipment and an increase in operating activities.As of December 31, 2006, we have an unamortized tenant improvement allowance of $76,000, and a deferred rent liability balance of $107,088. Advertising expense.We recognize advertising expense as incurred.We recognized advertising expense totaling $15,450 and –0- for the years ended December 31, 2006 and 2005. Revenue, discounts and expense recognition.Revenue from restaurant sales is recognized when food and beverage products are sold.We reduce revenue by sales returns and sales discounts. Revenue earned as an area representative for EVOS USA, Inc. will be derived from restaurants in our 12-state territory and will include initial franchise fees, continuing service fees, and royalties.Continuing service fees and royalties will be recognized in the period in which they are earned.Except for the first eight franchises sold within our 12-state territory as discussed above, franchise fee revenue is recognized and fully earned upon the completion of our commitment to train franchisees of each of the EVOS restaurants sold in our 12-state territory. 22 SFAS 45, paragraph 5(a)-(c), stipulates that initial franchise fee revenue from a franchise sale should be recognized when the franchiser has substantially performed or satisfied all material services or conditions relating to the sale.Substantial performance has occurred when the franchiser has: (a) no remaining obligations or intent to refund any cash received or to forgive any unpaid notes or receivables; (b) performed substantially all of the initial services required by the franchise agreement (such as providing assistance in site selection, obtaining facilities, advertising, training, preparing operating manuals, bookkeeping, or quality control); and (c) met all other material conditions or obligations.We believe that completion of our training commitment satisfies the “substantial performance” definition outlined above.As of December 31, 2006 and June 30, 2007, we did not recognize any franchise fee revenue. Costs and expenses are recognized during the period in which they are incurred. Restaurant pre-opening costs.Pre-opening costs, including wages, benefits and travel for the training and opening teams, food and other restaurant operating costs, are expensed as incurred prior to the opening of a restaurant.These costs include $31,437 of rent paid since the adoption of the Financial Accounting Standards Board (“FASB”) Staff Position No. FAS 13-1 “Accounting for Rental Costs Incurred During a Construction Period,” in January 2006. Share Based Compensation.In December 2004, the FASB issued SFAS No. 123R, “Share Based Payment”(“SFAS 123R”), which replaced SFAS No. 123, and superseded APB No. 25.SFAS 123R requires all share-based payments to employees, including grants of company stock options to our employees, as well as other equity-based compensation arrangements, to be recognized in the financial statements based on the grant date fair value of the awards.Compensation expense is generally recognized over the vesting period.For the year ended December 31, 2006, we recognized offering costs totaling $99,192 and compensation expense totaling $121,387 associated with the issuance of warrants. 23 BUSINESS Overview We are in the business of owning and operating EVOS restaurants and soliciting prospects for EVOS restaurant franchises.The EVOS restaurant concept delivers healthier food in a fast food restaurant setting.EVOS restaurants serve American favorites such as burgers, french fries, shakes and smoothies that are lower in fat and calories than most of the fast food restaurants that offer the same items.EVOS restaurants also use cooking techniques, such as baking instead of frying, and high quality, healthy ingredients to create healthier items. We opened our EVOS restaurant as a franchisee of EVOS USA, Inc. in October 2006 in Henderson, Nevada, a suburb of Las Vegas, and plan to open a second EVOS restaurant in Henderson in the next six to nine months.However, as of September 30, 2007, our Henderson restaurant is our only restaurant. In December 2006, we entered into an Area Representative Agreement that grants us the exclusive rights to develop EVOS restaurants in a 12-state territory.As of September 30, 2007, we have solicited a franchisee for the Central California area, which plans to open its restaurant in the next six to nine months. Although we are a franchisee and area representative with exclusive development rights in our territory, our operations, finances and management are separate from those of EVOS USA, Inc.We have a contractual relationship with EVOS USA, Inc. but are not a partner or affiliate of that company. The EVOS Healthier Fast Food Concept The EVOS concept includes a distinctive menu consisting of more than 30 food items, featuring a wide variety of “healthier” fast food with less fat and calories than traditional fast food restaurants.The EVOS concept focuses on high quality ingredients such as naturally raised, hormone-free beef, organic field greens for salads, organic milk for shakes and fresh fruit for smoothies, as well as innovative cooking processes such as air-frying french fries, chicken or fish in convection ovens.This cooking method results in a lighter taste and less fat content. Each EVOS restaurant is designed to deliver great-tasting, lower-fat food in less than five minutes, for in-restaurant dining or take-out orders.In addition, the restaurant’s menu and operating systems have been specifically designed for consistent quality, which we believe is necessary for high-growth franchising. The EVOS healthier fast food concept was first developed beginning in 1994 in Tampa, Florida, by EVOS Food Creations, Inc.The successor to this company, EVOS USA, Inc., was incorporated in Florida in April 2004 and has been offering franchises for restaurants using the EVOS concept since July 2005.As of July 31, 2007, EVOS USA, Inc. had awarded six franchises, including our franchise for the Henderson restaurant.Entities affiliated with EVOS USA, Inc. operate three company-owned restaurants in Tampa and St. Petersburg, Florida.As of September 30, 2007, our Henderson restaurant is the only EVOS franchised restaurant in operation. The EVOSMenu EVOS restaurants offer a menu of more than 30 food items, including “Fresh and Healthy Burgers” such as the EVOS American Champion, Veggie Garden Grill, Free-range Steakburger, Herb Crusted Trout, Spicy Chipotle Turkey, and Crispy Mesquite Chicken.Other EVOS menu items include “Gourmet Wraps” that include Spicy Thai Chicken, Crispy Thai Trout, Turkey Avocado and Southwest Soy Taco; “Hand-Tossed Salads,” all of which feature organic field greens; organic milkshakes; and “Guilt-Free Snacks” such as EVOS Airfries, Airbaked chicken strips, corn dogs, and veggie chili.In addition to real fruit smoothies, available beverages include soft drinks and bottled water.Menu prices at our Henderson restaurant range from $1.79 for a small order of Airfries to $9.09 for the Tomato Basil Chicken and Crispy Thai Trout value meals which include fries and a drink.EVOS offers a “Healthy Kids” menu as well.We developed a turkey avocado wrap, which has been added to all EVOS menus, and, together with EVOS USA, Inc., continue to develop new menu items. 24 EVOS Restaurant Franchise We entered into a franchise agreement effective December 14, 2005 to operate an EVOS restaurant in Henderson, Nevada.Under the terms of that franchise agreement, we must operate our EVOS restaurant in accordance with procedures and rules established by EVOS USA, Inc., which cover all aspects of restaurant operation. Under the EVOS system, each EVOS restaurant must conform to a standard of interior design, featuring a distinctive and comfortable décor.Our initial EVOS restaurant, situated on a busy commercial boulevard in Henderson, Nevada, is 2800 square feet with seating for 81 guests.Under the terms of the franchise agreement, we were required to obtain approval of the restaurant site from EVOS USA, Inc., build the space out in accordance with EVOS standards, satisfactorily complete training, and purchase certain equipment and supplies from EVOS USA, Inc. and approved suppliers.We were also required to purchase a point-of-sale system and data polling services from a specified supplier and a computer system that met EVOS system standards. On an ongoing basis, we are required to purchase approximately 90% to 95% of our supplies and food inventory from approved suppliers.We can identify other suppliers and get them approved by EVOS USA, Inc.EVOS USA, Inc. attempts to negotiate system-wide volume discounts and/or rebates for its franchisees from approved suppliers and if successful, passes such discounts and/or rebates on to franchisees based on the volume of their purchases from the suppliers providing the discounts.EVOS USA, Inc. had always attempted to negotiate such volume discounts, but used to retain the discounts and/or rebates for itself.As of March 30, 2007, EVOS USA, Inc. changed its policy to pass the discounts and/or rebates to franchisees. The franchise agreement dated December 14, 2005 required us to pay royalties of 5.5% of gross sales on a weekly basis.Accordingly, we paid a 5.5% royalty on sales for the period from the time that we commenced operations (October 2006) through March 2007.On March 30, 2007, EVOS USA, Inc. modified its standard franchise agreement by reducing the royalties to 3.5% for the first year of operations of the franchise and 4.5% for the second year of operations.Thereafter, royalties are 5.5% of gross sales, which are defined to be total actual charges for all products (food and non-food) and services, such as catering and delivery, sold to customers, exclusive of taxes.As a result, our royalties for the Henderson restaurant have been reduced to 3.5% for the period from April 2007 through March 2008 and 4.5% for the period from April 2008 through March 2009.After March 2009, we will pay royalties at the rate of 5.5%. After March 31, 2008, we may be required to pay up to 2% of our gross sales to a national marketing fund to be maintained and administered by EVOS USA, Inc.We expect that the decision to operate a national marketing fund will depend upon the number and location of franchises EVOS USA, Inc. has awarded.We anticipate that until national coverage is warranted, local and/or regional marketing campaigns may be implemented. We entered into a collateral assignment and assumption of lease through which we granted EVOS USA, Inc. a security interest in the lease for the Henderson location, all of the furniture, removable trade fixtures, inventory, licenses and supplies located in the restaurant, and the franchise for this restaurant as collateral for (1) the payment of any obligation owed by us to the lessor arising under the lease, (2) any default or breach under the terms of the lease, and (3) any default or breach of any of the terms and provisions of the franchise agreement.In the event of a breach of or default under the lease or a payment by EVOS USA, Inc. as a result of a breach or default, EVOS USA, Inc. may be entitled to possession of the restaurant and all of our rights, title and interest in and to the lease.We also entered into a conditional assignment of telephone numbers and listings that assigns EVOS USA, Inc. our telephone numbers and directory listings upon termination or expiration of the franchise for the Henderson location. The initial term of the franchise agreement is ten years, commencing October 14, 2006.We can renew the term for two additional five-year periods on the terms and conditions of the franchise agreement EVOS USA, Inc. is then currently using, if we have been in substantial compliance with the franchise agreement, bring the restaurant into compliance with standards then applicable for EVOS restaurants, and pay a $7,000 fee when we enter into each renewal. 25 Area Representative We have the exclusive right to own, operate and solicit prospects for EVOS restaurant franchises through an Area Representative Agreement dated December 1, 2006 with EVOS USA, Inc. in a territory consisting of Arizona, California, Colorado, Kansas, Nevada, New Mexico, Ohio, Oklahoma, Oregon, Texas, Utah, and Washington.The selected area represents approximately 108 million people and many primary metropolitan areas and tourist destinations of the United States.Management has had prior exposure to and experience with potential multi-unit franchise partners in these states.Specifically, Henry Cartwright, our President and Chief Executive Officer, founded Major Video Corp. in 1982 and served as its chairman of the board until January 1989 when it merged with Blockbuster Entertainment Corporation.During his tenure, Major Video had over 20 multiple unit franchisees in 28 states and Canada.Prior to Major Video, Mr. Cartwright had similar management responsibilities with franchised concepts such as Taco Boy, a Mexican fast food company; Olde English Fish and Chips; Mom’s Ice Cream; and Pizza Hut. The Area Representative Agreement obligates us to open, on our own or through persons that we solicit to be franchise owners, a minimum of 207 new EVOS restaurants over the initial ten development years of the agreement, in accordance with a development schedule specified therein.Our first development year commenced June 1, 2007 and ends May 31, 2008.The agreement also requires that restaurant franchises be rolled out in a geographically dispersed manner, with minimum requirements in each state.For example, by the end of year three, we must have opened at least five EVOS restaurants in Texas and one in Colorado. As of September 30, 2007, we have solicited a franchisee for the Central California area, who previously worked with Henry Cartwright as a Major Video franchisee.EVOS USA, Inc. has approved the site for the first restaurant, which is anticipated to open during the first quarter of 2008. The following table sets forth our minimum requirements to open new EVOS restaurants under the terms of our Area Representative Agreement: Year Number of New Restaurants Cumulative Number to Maintain in Operation 1 5 5 2 12 17 3 24 41 4 30 71 5 36 107 6 20 127 7 20 147 8 20 167 9 20 187 10 20 207 The following table sets forth the minimum number of restaurants that must be opened by state at the end of the third and fifth years of our Area Representative Agreement: State Year 3 Minimum Number of Restaurants Year 5 Minimum Number of Restaurants Arizona 1 3 California 8 21 Colorado 1 2 Kansas 1 2 Nevada 1 2 New Mexico 1 2 Ohio 2 6 26 Oklahoma 1 2 Oregon 1 2 Texas 5 13 Utah 1 2 Washington 1 3 TOTAL 24 60 We can open these restaurants on our own or through persons that we solicit to be franchise owners.The Area Representative Agreement requires EVOS USA, Inc. to pay us 50% of the initial franchise fees from franchises awarded in our exclusive territory, starting with the ninth franchise we sell.EVOS USA, Inc. will retain the full initial franchise fees for the first eight restaurants awarded in our exclusive territory, but we will not have to pay the initial franchise fee for eight company-owned restaurants.EVOS USA, Inc. will pay us 50% of the royalties that it earns from all franchisees in our exclusive territory, including restaurants that we own, subject to adjustments made by EVOS USA, Inc. if certain performance standards are not met.These performance standards relate to the appearance, organization, and cleanliness of the premises; the quality of the service; food preparation; adherence to safe food handling and storage procedures; and management of restaurant staff and operations. We are required to replace any franchise that terminates or expires or any restaurant that closes within the territory if necessary to maintain the number of EVOS restaurants required in the development schedule.If we fail to meet the development schedule, EVOS USA, Inc. may terminate the agreement or adjust our territory to eliminate any state in the territory where we have not achieved the minimum number required for that state.If a state is eliminated from our territory, we will not be paid any franchise royalty compensation relating to the EVOS restaurants operating in that state after the date of adjustment. We are required to perform the following services on behalf of EVOS USA, Inc. with respect to franchise owners located or to be located in our territory: · Solicitation of new franchise owners - Actively and continuously market and promote through advertising and solicit prospective franchise owners in our territory according to an annual plan and budget that we develop and submit for approval by EVOS USA, Inc. no later than October 31 for the upcoming development year. · Site selection, leasing and build-out - Consult and advise franchise owners with site selection and lease negotiation of the restaurants.Develop and maintain relationships with landlords for purposes of obtaining sites for restaurants and coordinating efforts with franchise owners to lease such sites.Develop relationships with landlords, contractors, equipment suppliers and service providers in the territory and assist in supervision of the build-out for the restaurants in our territory. · Training - Provide all initial training to the franchise owners, as well as supplemental and refresher training at our training restaurant.Schedule and coordinate all training of all franchise owners with EVOS USA, Inc. if and to the extent EVOS USA, Inc. provides it.Own, operate and maintain at all times at least one franchised EVOS restaurant in our 12-state territory as a training store. · Opening assistance - Provide grand opening support, including coordinating marketing with local television, radio, newspapers and trade publications.Provide franchise owners in our territory with supervisory assistance and guidance in connection with the opening and initial operations of their restaurants.Provide pre-opening and post-opening assistance for each new EVOS restaurant that EVOS USA, Inc. prescribes from time to time. · Monitoring, audit and inspection - Be responsible for at least monthly monitoring of the operation of EVOS restaurants established in our territory and informing EVOS USA, Inc. whether such restaurants meet their system standards.Monitor and report the sales volume and other data as determined from time to time by EVOS USA, Inc. for the restaurants in our territory.Monitor and communicate to EVOS USA, Inc. the marketing efforts of each restaurant in our territory.Conduct on behalf of EVOS USA, Inc. or assist it with inspecting or auditing restaurants and their owners, with visits no less than monthly and in-depth reports at least quarterly. 27 · Vendors and suppliers - Notify vendors and, if necessary, locate new vendors for the franchises in the territory and coordinate distribution and purchasing programs on a territory basis.Assist EVOS USA, Inc. in developing programs for suppliers and distributors of approved products in our territory.Maintain positive relationships, serve as the liaison for EVOS USA, Inc. and evaluate additional incentive programs and marketing programs from approved and preferred suppliers, vendors and other designated parties. · Owners’ associations– Participate in meetings of any franchise owner associations or co-ops that may be formed in our territory and, if possible, serve as president of any such organizations. · Continuing assistance to franchise owners– Provide continuing operating assistance and assist EVOS USA, Inc. in facilitating transfers and renewals of franchises.Assist franchise owners during transfers of their franchises or restaurants. We are required to maintain certain staffing levels to meet all of the terms of the agreement.For the first development year commencing June 1, 2007, we are required to have eight corporate employees; we currently employ eight corporate employees.This number increases to 14 for the fifth development year.If we fail to perform any of the above services, we are required to pay EVOS USA, Inc. an amount equal to 125% of the expenditures incurred by it in performing for the services that we failed to perform.In addition, such failure constitutes a breach of the agreement.A breach of the agreement gives EVOS USA, Inc. the right to terminate the agreement after delivering notice to us of the breach and our failure to cure the breach within 30 days after delivery of the notice. EVOS USA, Inc. must refer all inquiries for franchises in our territory to us.However, we do not enter into any agreements with franchise owners that we solicit for EVOS USA, Inc.The franchise relationship is between the franchise owner and EVOS USA, Inc.Under the terms of the Area Representative Agreement, EVOS USA, Inc. has the sole right to grant franchises in our exclusive territory, terminate a franchise agreement, and approve site selections, leases and other franchise real estate transactions. The initial term of the Area Representative Agreement expires May 31, 2018.If we are not then in breach of the Area Representative Agreement, we can renew the agreement for two renewal periods of five years each.During the term of the agreement, we cannot engage in a “competitive business,” which is defined as a quick service restaurant business, other than an EVOS restaurant, where 50% of more of the menu items consist of healthier fare, or organic or natural foods, soy-based or lower carbohydrate foods, or any type of deli or fast food and beverages which are then the same or similar as those offered by EVOS restaurants.For a period of two years after the termination of our Area Representative Agreement, we cannot engage in a competitive business located within the territory, a competitive business located in a territory EVOS USA, Inc. has awarded to another area representative, a business offering or selling franchises in the territory for a competitive business, or a competitive business located within five miles of any other EVOS restaurant. Franchise Development Economics and Strategy Under our Area Representative Agreement, we have committed to opening 207 franchised and company-owned EVOS restaurants by June 1, 2017.We plan to open and operate nine additional company-owned restaurants before the end of 2008.We paid a total of $95,000 to EVOS USA, Inc. in 2006 as an inducement to enter into the Area Representative Agreement with us.EVOS USA, Inc. treated the $95,000 as non-refundable franchise fees paid for five company-owned restaurants, of which one is the Henderson location.In addition, we do not have to pay franchise fees for another eight company-owned restaurants as we have agreed that EVOS USA, Inc. will retain the full franchise fees paid on the first eight restaurants awarded in our exclusive territory.The arrangement to receive 50% of the initial franchise fees for franchises in our territory does not apply to these next 12 restaurants.Our goal is to open and operate 36 company-owned restaurants before May 1, 2012. We estimate that the total cost of opening a new EVOS restaurant will range from $380,500 to $534,750, exclusive of annual operating expenses and assuming that we lease the underlying real estate.These estimated costs 28 are set forth in the table below.Actual costs, however, may vary significantly depending upon a variety of factors, including the location and size of the restaurant, whether the restaurant offers a drive-thru option, and variable conditions in each local real estate and employment market. The following table details our high and low estimates for opening a new EVOS restaurant: Category Low Estimate High Estimate Initial franchise fees (1) $ 17,500 $ 35,000 Security deposits (2) 10,000 14,000 Building, improvements and permits (3) 188,000 250,000 Furniture, fixtures and equipment (4) 130,000 188,750 Pre-opening expenses (5) 35,000 47,000 Totals $ 380,500 $ 534,750 (1) Includes a $17,500 net franchise fee for company-owned restaurants on the low estimate and a $35,000 franchise fee for restaurants opened by other franchisees on the high estimate. (2) Includes first and last months’ rent as security deposits. (3) Includes building and tenant improvements, architect fees and costs of permits, as well as the costs of signage, menu boards, wall art and graphics. (4) Includes all the tables, chairs and other furniture required to accommodate 70 people on the low estimate and 100 people on the high estimate.Also includes all equipment needed to operate the restaurant and labor to install such equipment, which is estimated as partially used on the low estimate and new on the high estimate. (5) Includes hiring expenses, wages for managers and hourly employees, employee-training expenses and supplies, which could vary greatly depending on the local market for hourly wage employees.Also includes promotion and miscellaneous expenses, which could be higher depending on the nature and scope of the promotional advertising. We believe that in order to establish brand loyalty and recognition and to maximize our marketing and advertising efforts, we need to open several restaurants in a metropolitan area within a short time.Accordingly, we have identified Southern California and the Las Vegas areas for our next 20 company-owned restaurants. In addition to opening our company-owned restaurants, we plan to locate individuals or entities that can operate multi-unit franchises within our territory, so that we can build market share and brand awareness, as well as meet our obligations with the timeframes set forth in the development schedule.Consistent with franchise practices, we plan eventually to pursue opportunities to purchase to these franchises with cash and/or stock; however, we have no commitments to do so. Franchise Marketing Our marketing strategy for establishing multi-unit franchises is to contact individuals or entities that have previously developed franchises with our management team in other concepts.This strategy allows us to find people with the proper knowledge, experience, and financial resources to develop an EVOS franchise in a timely fashion.We believe that we have an advantage in franchise development because the people we have targeted have worked successfully with our management team in the past, shortening the learning curve and accelerating entry to the market. We are seeking individuals or groups with the skills and financial strength to operate multi-unit franchise organizations within specific geographic territories.These persons must qualify on the basis of their skill sets and financial ability to develop a territory.We anticipate a franchise territory will consist of areas that are either cities or counties depending on population.We seek to identify people with considerable experience in management of food service venues who also have sufficient start-up capital to open several EVOS restaurants. 29 As of September 30, 2007, we have contacted only a few people, and one of them has been approved for a franchised location in Central California.It is anticipated that this franchisee will open multiple units.We chose to limit our marketing efforts until we had one franchisee candidate who completed the evaluation and approval process by EVOS USA, Inc., so that we would be fully aware of all aspects of the process before soliciting others to purchase an EVOS franchise.Since this franchisee has been approved, we will begin to solicit others.We will not engage in any advertising efforts, as we believe that we have a sufficient number of contacts with previous experience in owning and operating multi-unit franchises. We will consider the skills and investment capital that each potential multiple franchise owner presents to determine the size and nature of the territory and the minimum number of EVOS restaurants that the franchise owner will be required to maintain in the territory in order keep the exclusive rights to that territory.We consider the appropriate number of restaurants in an area to be one restaurant for every 200,000 of population and then set the minimum number of restaurants at half the amount.For example, a negotiated territory with a population of 2,000,000 people should hold 10 EVOS restaurants, and a franchisee of that territory would be required to open a minimum of 5 restaurants over 3 years to maintain exclusivity.Franchisees will not be restricted from opening additional restaurants beyond the minimum for their territory.We have not yet generated revenue from the sourcing of EVOS franchises. Commissary System We plan to develop centralized commissary facilities that will serve all of the EVOS restaurants that we own in a given region.We believe that a commissary that serves a region of restaurants will improve efficiency and consistency for the restaurant concept.We also believe that a commissary system will allow EVOS restaurants to be approximately 300 square feet smaller than they would otherwise be.We plan to build commissaries in areas with lower rent.In this manner, we plan to save the difference between the 300 fewer square feet that retail rental space would cost and the commissary’s costs located in a lower rent area.Our commissary will have storage space for paper products as well as walk-in coolers to store food.Food preparation for sauces, salad dressings, and other EVOS base ingredients will be done in the commissary “clean room” and then delivered to local EVOS restaurants daily.We believe central food preparation of sauces and base ingredients will maintain consistency of our restaurants’ products and possibly reduce labor costs. We anticipate that we will develop commissary facilities for Southern California and for the Las Vegas area. Restaurant Advertising In connection with our Henderson EVOS restaurant, we spent approximately $34,000 for pre-opening and ongoing advertising and promotion through March 31, 2007, allowing us to meet and exceed our revenue expectations for our first six months of operations.Our advertising has consisted primarily of newspaper print ads,direct mailing efforts and also included one television commercial.We also participated in other forms of advertising.For example, we entered into a partnership with a local 24-hour gymnasium to distribute flyers with ads for the gymnasium and us.Our ad contained a coupon for a free shake with the purchase of any meal item. As we open restaurants in new markets, we plan to duplicate the advertising effort we employed in Henderson and to spend initially approximately 2% to 3% of monthly revenue for local advertising on a per company-owned restaurant basis.Since we plan to build multiple restaurants simultaneously within a specific geographic region, we believe our advertising cost as a percentage of revenue will decrease as we increase the number of restaurants within a region. Industry Background According to the National Restaurant Association, fast food sales in the U.S. are projected to increase to $150 billion in 2007, a 5% increase over 2006.The National Restaurant Association also indicates that the current generation of Americans is eating out in an entirely different way than the previous generation.According to the restaurant trade group, in 1955 approximately 25% of the money Americans spent on all food purchases, including 30 groceries, was at restaurants.In 2007, it amounts to 48%.Furthermore, NDP Group, a consumer and retail market research information firm, reports that in 2007 more than half of all meals purchased at the nation’s estimated 935,000 restaurants are eaten at home, at the office or in the car.In 2006, the typical American ate 81 meals inside restaurants but ordered 127 to go, according to the research group. We believe that there is an increasing awareness among consumers of the connection between diet and good health, and as a result, demand for high-quality healthy foods, in particular healthy fast foods, is increasing.We believe EVOS restaurants will be able to take advantage of this growing demand for healthy fast food by focusing on lower-fat meals, nutritional content and wholesome, natural food ingredients. Competition The fast food segment of the restaurant industry is highly competitive and fragmented.In addition, fast food restaurants compete against other segments of the restaurant industry, including fast-casual restaurants and casual dining restaurants.The number, size and strength of our competitors vary by region.Our competitors also compete based on a number of factors, including taste, speed of service, value, name recognition, restaurant location and customer service. The restaurant industry is often affected by changes in consumer tastes; national, regional or local economic conditions; currency fluctuations; demographic trends; traffic patterns; the type, number and location of competing food retailers and products; and disposable purchasing power.Our restaurant concept competes with international, national, and regional restaurant chains as well as locally owned restaurants.We compete not only for customers, but also for management and hourly personnel, suitable real estate sites, and qualified franchisees. We believe that each of the following restaurants may provide competition to EVOS restaurants, as eachoffers either healthier versions of traditional American fast food or provides fast food fare with a focus on organic or naturally raised ingredients: · ChipotleMexican Grill – burritos, tacos and salads using naturally raised meats · Better Burger – meat loaf, burgers, fries and smoothies using organic ingredients and naturally raised meats · B. Good – burgers, sandwiches, salads and shakes emphasizing lower fat, calorie and carb content · Topz – burger, sandwiches, salads, fries and shakes emphasizing lower fat and calorie content · KnowFat! Lifestyle Grille – burritos, wraps, salads, burgers, sandwiches and fries with a nutrition center where vitamins and supplements can be purchased · Baja Fresh Mexican Grill – burritos, tacos, quesadillas, salads and fajitas prepared to order · Blendz – salads, panini sandwiches, smoothies, soups and juices Of the above-listed restaurants, we believe that only Chipotle Mexican Grill and Baja Fresh Mexican Grill are larger and have significantly greater financial resources than EVOS restaurants as a group.Topz, KnowFat! Lifestyle Grille, and Blendz appear to have a few more restaurants opened than EVOS as of the date of this prospectus. Trademarks and Copyrights As a franchisee of EVOS USA, Inc., we have been granted a license to use certain trademarks, service marks and copyrights.We do not have any trademarks, service marks or copyrights of our own. Government Regulation We are subject to various federal, state and local laws affecting our business.Our restaurants must comply with licensing and regulation by a number of governmental authorities, which include health, sanitation, safety and fire agencies in the state or municipality in which the restaurant is located.In addition, we must comply with various state laws that regulate the franchisor/franchisee relationship. 31 We are also subject to federal and state laws governing employment and pay practices, overtime, tip credits and working conditions.The bulk of our employees are paid on an hourly basis at rates related to the federal and state minimum wages. We are also subject to federal and state child labor laws which, among other things, prohibit the use of certain “hazardous equipment” by employees 18 years of age or younger.Under the Americans with Disabilities Act, we could be required to expend funds to modify our restaurants to better provide service to, or make reasonable accommodation for the employment of disabled persons.We continue to monitor our facilities for compliance with the Americans with Disabilities Act in order to conform to its requirements.We believe future expenditures for such compliance would not have a material adverse effect on our operations. As an area representative for EVOS USA, Inc. we solicit prospects for franchises and are subject to federal and state laws pertaining to franchising.These laws require that certain information be provided to franchise prospects at certain times and regulate what can be said and done during the offering process.Some of the states in our territory require the franchise offering circular to be registered and renewed on an annual basis. Employees The Henderson restaurant has approximately 23 employees that work various shifts.The restaurant is open seven days per week from 11:00am to 10:00pm.In addition to the employees at the Henderson restaurant, we had eight full-time employees as of July 31, 2007, consisting of our chief executive officer and one person for each of the following functions; restaurant site selection, restaurant buildout, franchise sales, restaurant operations, employee training, marketing, and administration.Our chief financial officer is a part-time employee. Facilities Our principal offices are located at 1075 American Pacific, Suite C, Henderson, Nevada 89074.These offices are leased by Monster Framing, Inc., a company owned by Terry A. Cartwright, one of our founders.We do not pay any rent for the use of this space.We are required by the terms of the Area Representative Agreement to have an office separate from other businesses no later than May 31, 2009. Our EVOS restaurant is located at 10895 South Eastern Avenue, Unit 140/150, Henderson, Nevada 89052.We lease 2,845 square feet under a five-year lease that commenced January 31, 2006, with an option to extend for two additional five-year terms.We currently pay rent of $7,326 per month. Legal Proceedings There are no legal proceedings pending and, to the best of our knowledge, there are no legal proceedings contemplated or threatened that are deemed material to our business or us. 32 MANAGEMENT Directors, Executive Officers and Key Employees Our directors, executive officers and key employees, and their ages as of June 30, 2007, are as follows: Name Age Position Henry E. Cartwright 68 Chairman of the Board, President, Chief Executive Officer, and Director Brad Beckstead 42 Chief Financial Officer Gregory R. Janson 35 Secretary and Director Ulderico Conte 37 Vice President of Franchise Development Terry A. Cartwright 45 Vice President of Restaurant Development R. Scott Olson 47 Director of Operations Sam D. Dewar 61 Director Rea M. Melanson 57 Director Paul Schloss 40 Director The term of office of each director ends at the next annual meeting of our stockholders or when such director’s successor is elected and qualifies.The term of office of each officer ends at the next annual meeting of our board of directors, expected to take place immediately after the next annual meeting of stockholders, or when such officer’s successor is elected and qualifies. Henry E. Cartwright has been our chairman of the board, president and chief executive officer and a director since April 2007 and was one of our founders.From October 2002 to April 2007, he was semi-retired and a private investor in numerous real estate and lending transactions and other ventures.Mr. Cartwright served as chairman of the board of Major Video Corp. from December 1982 until its merger with Blockbuster Entertainment Corporation in January 1989.In September 1993, Mr. Cartwright founded Back to the 50’s, Inc., a company that sold 50’s and 60’s memorabilia through a mail order catalog and showroom.Back to the 50’s, Inc. was acquired by Crowne Ventures, Inc. in November 1995.Mr. Cartwright served as a director of Crowne Ventures, Inc. from 1995 until he resigned in April 1998.He served as chairman of the board of Americabilia.com, Inc. (now known as Seaena, Inc.) from September 1999 to October 2002.Americabilia was engaged in direct Internet merchandising of American-themed collectibles, gifts and memorabilia.He is the father of Terry A. Cartwright. Brad Beckstead has been our chief financial officer since July 2007.He has been the managing partner of Beckstead and Watts, LLP, an auditing firm located in Henderson, Nevada, since June 2002.Mr. Beckstead has also been the president of United Accounting Systems, LLC, an accounting systems and document management consulting firm since January 2006.He previously provided small business tax and accounting services and later auditing services for public companies through his own firm.Mr. Beckstead received his bachelor’s degree in accounting from Utah State University and is a certified public accountant.Mr. Beckstead devotes a minimum of 25 hours per week to the business of the company. Gregory R. Janson has been a director since inception in November 2005 and was one of our founders.He served as our president and treasurer from inception to April 2007, and has been our corporate secretary since April 2007.Mr. Janson is the co-founder of PIN Financial LLC and has been the vice president of that NASD member investment-banking firm since May 2004.PIN Financial LLC has not engaged in any significant business operations since November 2005.From July 2003 to May 2004, he worked as a consultant and developed intra-day and multi-day trading systems.From August 2001 to July 2003, he was an institutional equities sales trader at Tradition Aisle Securities.Mr. Janson received his bachelor’s degree in finance from Hofstra University in 1994. 33 Ulderico Conte has been our vice president of franchise development since April 2007 and was one of our founders.From June 2005 to November 2005, he researched various restaurant concepts before deciding on the EVOS concept and forming the company.He served as our vice president, secretary and a director from inception to April 2007.Mr. Conte has been the president and principal of PIN Financial LLC, a NASD member investment banking firm.From October 2004 to May 2005, he worked as an institutional sales trader with Garden State Securities.He served in a similar role with Tradition Aisle Securities from February 2003 to October 2004.Until 2003, Mr. Conte owned and operated Stone Harbor Financial Services, LLC, a securities broker-dealer firm.Following the events of September 11, 2001, he made substantial personal loans to support Stone Harbor and pay its employees.Stone Harbor ceased doing business in 2003 and Mr. Conte filed for personal bankruptcy in October 2003.The bankruptcy was discharged in May 2004.He received a bachelor’s degree in business from Rider University and a master’s degree in business administration from the University of Phoenix. Terry A. Cartwright has been our vice president of restaurant development since April 2007 and was one of our founders.Since 2001, he has served as president of Monster Framing, a wholesale custom picture and art manufacturing company specializing in hotels, timeshares, condos and retail shops.Mr. Cartwright received a bachelor’s degree from the University of Nevada at Las Vegas.He is the son of Henry E. Cartwright. R. Scott Olson has been our director of operations since March 2007.He has been involved in the restaurant industry since 1987.Mr. Olson was a general manager for Popeye’s Chicken & Biscuits with responsibility for the Las Vegas, Nevada area from March 2006 to February 2007.His duties included managing operations, recruiting, training and opening new restaurants.He was a general manager for a Lonestar Steakhouse & Saloon restaurant in Las Vegas, Nevada from August 2005 to February 2006.From October 2003 to July 2005, he was the general manager of a Denny’s restaurant located on the Las Vegas Strip.Mr. Olson was the director of operations for LC Pizza of Las Vegas, the area franchise owner of Little Caesars Pizza and Blimpie Subs & Salads restaurants, from February 2000 to September 2003.He supervised 15 Blimpie restaurants and 16 Little Caesars restaurants.He received an associate’s degree in restaurant/hotel/resort management from the University of Minnesota –
